DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, reference numbers 17, 19 and 21; Fig. 2, reference number 50; Fig. 3, reference number 80; Fig. 4, reference number 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. PGPub. No. 20090248041) in view of Epstein (U.S. PGPub. No. 20070006215).
Regarding claim 1, Williams teaches:
An ablation system, comprising: a surgical workstation having one or more robotic arm assemblies and configured to be 5in proximity to a surgical region of interest; (Para. 0036; Fig. 1A, patient side cart 152, arms 153)
a control station in communication with the surgical workstation and configured to control a positioning of each of the robotic arm assemblies; (Para. 0036; Fig. 1A, surgeon’s console 150A)
an ultrasound instrument configured for use by a first robotic arm assembly; (Para. 0031, 0037; Fig. 1A, surgical tool 101A)
wherein the ablation instrument is configured for use by a second robotic arm assembly; (Para. 0034, 0037; Fig. 1A, tool 101B)
Williams teaches using imagining capabilities via a video camera on the surgical robot arms with ablation or ultrasound devices (Para. 0034, 0037). Williams further teaches having multiple robotic surgical arms (Para. 0034; arms 153, 156). However, Williams does not explicitly disclose the imaging instrument configured for use by a third robotic arm assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Williams and substituted the imaging instrument combined with an ablation/ultrasound arm with an imaging instrument, such as the video camera, configured for use by a third robotic arm assembly to produce the same predictable results of effective visualization.
	Williams does not explicitly disclose the ablation instrument having a plurality of deployable stylets reconfigurable from a low-profile configuration to a deployed configuration. 
In related ablative catheter art, Epstein teaches an ablation instrument (Para. 0086; Fig. 1 ablation device 10) having a plurality of deployable stylets (Para. 0087; Fig. 5, hypotubes 54, 62) from a low-profile configuration (Para. 0082) to a deployed configuration (Para. 0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Williams based on the teachings of Epstein to incorporate an 
Regarding claim 2, the Williams/Epstein combination teaches:
The system of claim 1 (described above)
wherein each of the one or more robotic arm assemblies is 15configured to articulate a position of an instrument operably coupled. (Williams, Para. 0034; arms 153)
Regarding claim 3, the Williams/Epstein combination teaches:
The system of claim 1 (described above)
wherein the surgical workstation is movable into proximity to the surgical region of interest (Williams, Para. 0034; Fig. 1A, patient side cart 152)
Regarding claim 4, the Williams/Epstein combination teaches:
The system of claim 1 (described above)
wherein the control station comprises a visual display. (Williams, Para. 0040; Fig. 1A, stereo viewer 192)
Regarding claim 5, the Williams/Epstein combination teaches:
The system of claim 1 (described above)
wherein the control station further comprises a controller in communication with the ultrasound instrument, ablation instrument, and imaging instrument. (Williams, Para. 0037; Fig. 1A, computer 151A)
Regarding claim 12, Williams teaches the method of claim 8 (described below). Williams does not explicitly disclose wherein ablating the surgical region of interest comprises 25deploying a plurality of stylets into a tissue region via the second robotic arm assembly. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Williams/Epstein combination in further view of Zhao (U.S. PGPub. No. 20150005622).
Regarding claim 6, the Williams/Epstein combination teaches the system of claim 1 (described above). Williams further teaches wherein the control station is configured to track a surgical region of interest (Williams, Para. 0042). Williams further teaches using additional forms of imaging technology, such as X-ray, magnetic resonance, etc. (Williams, Para. 0033) and viewing a 3D image of the surgical site while controlling the robotic surgical tools 101 (Williams, Para. 0042). However, the Williams/Epstein combination does not explicitly disclose tracking the position/orientation relative to one another. 
In related robotic surgical art, Zhao teaches: 
wherein the control station is configured to track a position and/or orientation of one or more of the instruments relative to one another and the surgical region of interest. (Para. 0060-0061)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Williams/Epstein combination based on the teachings . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Williams/Epstein combination in further view of Moll (U.S. PGPub. No. 20070043338)
Regarding claim 7, the Williams/Epstein combination teaches the system of claim 1 (described above). Williams further teaches wherein the control station is configured to track a surgical region of interest (Williams, Para. 0042). Williams further teaches using additional forms of imaging technology, such as X-ray, magnetic resonance, etc. (Williams, Para. 0033) and viewing a 3D image of the surgical site while controlling the robotic surgical tools 101 (Williams, Para. 0042). However, the Williams/Epstein combination does not explicitly disclose a field generator. 
In related robotic localization art, Moll teaches:
further comprising a field generator configured to track a 30position and/or orientation of one or more of the instruments relative to one another and the surgical region of interest. (Para. 0208-0209; magnetic field emitted by transmitter, read as field generator)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Williams/Epstein combination based on the teachings of Moll to have incorporated a field generator to track a position/orientation of the instruments in order to facilitate imaging, diagnosis and treatment of tissues (Moll, Para. 0003).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. PGPub. No. 20090248041).
Regarding claim 8, Williams teaches:
A method of ablating tissue, comprising: positioning an ultrasound instrument, (Para. 0031, 0037; Fig. 1A, surgical tool 101A)
ablation instrument, (Para. 0034, 0037; Fig. 1A, tool 101B)
and imaging instrument in proximity to a surgical region of interest, (Para. 0034, 0037)
wherein the ultrasound instrument is configured for 5use by a first robotic arm assembly, (Para. 0031, 0037; Fig. 1A, surgical tool 101A)
the ablation instrument is operably configured for use by a second robotic arm assembly, (Para. 0034, 0037; Fig. 1A, tool 101B)
imaging the surgical region of interest via the ultrasound instrument while controlling a position of the ultrasound instrument via the first robotic arm assembly; (Para. 0028, 0031, 0034, 0037; console manipulates arms) 10
displaying an image of the ultrasound instrument and the surgical region of interest; (Para. 0028, 0031, 0037, 0042)
and ablating the surgical region of interest via the ablation instrument while controlling a position of the ultrasound instrument via the second robotic arm assembly. (Para. 0037, 0042; master control console manipulates arms of ultrasound imaging and ablation tools)
Williams teaches using imagining capabilities via a video camera on the surgical robot arms with ablation or ultrasound devices (Para. 0034, 0037). Williams further teaches having multiple robotic surgical arms (Para. 0034; arms 153, 156). However, Williams does not explicitly disclose the imaging instrument configured for use by a third robotic arm assembly. It 
Regarding claim 9, Williams teaches:
The method of claim 8 (described above)
wherein the first, second, and third robotic arm assemblies are coupled to a surgical workstation positioned in proximity to the surgical region of interest. (Para. 0036; Fig. 1A, patient side cart 152, arms 153)
Regarding claim 10, Williams teaches:
The method of claim 8 (described above)
wherein the first, second, and third robotic arm assemblies are controlled via a control station located remotely from the surgical region of interest. (Para. 0036; Fig. 1A, surgeon’s console 150A)
Regarding claim 11, Williams teaches the method of claim 8 (described above). Williams further teaches displaying the image (Williams, Para. 0040; Fig. 1A, stereo viewer 192). However, Williams discloses displaying the image on the control station, not the surgical workstation. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Williams and substituted displaying an image of the ultrasound instrument on the control station with instead displaying the image upon a display located within a surgical workstation in order to produce the same predictable results of user visualization. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Zhao (U.S. PGPub. No. 20150005622).
Regarding claim 13, Williams teaches the method of claim 8 (described above). Williams further teaches wherein the control station is configured to track a surgical region of interest (Williams, Para. 0042). Williams further teaches using additional forms of imaging technology, such as X-ray, magnetic resonance, etc. (Williams, Para. 0033) and viewing a 3D image of the surgical site while controlling the robotic surgical tools 101 (Williams, Para. 0042). However, the Williams/Epstein combination does not explicitly disclose a field generator. However, Williams does not explicitly disclose tracking a location of each of the robotic arm assemblies. 
In related robotic surgical art, Zhao teaches further comprising tracking a location of each of the robotic arm assemblies (Para. 0060-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Williams/Epstein combination based on the teachings of Zhao to incorporate tracking a position and/or orientation of one or more of the instruments relative to one another and the surgical region of interest in order to obtain more accurate pose of a robotic surgical tool (Zhao, Para. 0031). 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794